Electronically Filed
                                                        Supreme Court
                                                        SCPR-15-0000926
                                                        23-DEC-2015
                                                        02:50 PM



                          SCPR-15-0000926


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I 



               IN RE SHELBY ANNE FLOYD, Petitioner.



                        ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.,)


          Upon consideration of Petitioner Shelby A. Floyd’s

petition to resign and surrender her license to practice law in

the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of

the Supreme Court of the State of Hawai'i (RSCH), and of the

affidavits and exhibits in support thereof,

          IT IS HEREBY ORDERED that the petition is granted. 


          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),


that Petitioner shall comply with the notice, affidavit, and


record requirements of RSCH Rules 2.16(a), (b), (d), and (g).


          IT IS FINALLY ORDERED that the Clerk shall remove the


name of Petitioner Shelby A. Floyd, attorney number 1724, from 

the roll of attorneys of the State of Hawai'i, effective with the

filing of this order.

          DATED:   Honolulu, Hawai'i, December 23, 2015.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2